DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: it appears on page 36, lines 15-16, “an updated value of z” should be --an updated value of x--.  
Appropriate correction is required.


Claim Objections

Claim 7 is objected to because of the following informalities:  in claim 7, on page 10, line 7, it appears “numbers if teeth” should be --numbers of teeth--, and on page 11, line 2, it appears “update” should be --updating--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claims 1 and 2 include “repeatedly updating x until an absolute value of γq decreases less than 0.00001”, and claims 7 and 8 include steps “of determining whether an absolute value of an update amount γq of the vector x has decreased less than 0.00001”, “a step of adding the update amount γq to the vector x to update the vector x when it is determined that the absolute value of the update amount γq has not decreased less than 0.00001”, and “…when it is determined that the absolute value of the update amount γq has decreased less than 0.00001”.  Page 36 of the specification states, “a vector q which satisfies v∙q>0 is selected, and x is updated 
In each of claims 1, 2, 7, and 8, “γ…being adjusted to satisfy v∙q>0”  and the update amount γq being decreased “less than 0.00001” is new matter.  The specification states that γ is adjusted (36, lines 14-15) “to satisfy the inequality described below”, but no inequality is described below such that γ is not described as being adjusted to satisfy v∙q>0 or any other specific inequality.  The Applicant states in the remarks that the transmission efficiency η “after optimization” shown in figure 7 supports γq being “sufficiently decreased” being amended to γq being decreased “less than 0.00001”, but the Examiner does not see how figure 7 demonstrates the transmission efficiency being maximized, submaximized, or optimized (as phrased in figure 7) by γq being decreased less than 0.00001.  The disclosure does not appear to include a particular value for the decrease of γq.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	
	In claims 1, 2, 7, and 8, the limitations involving update amount γq do not clearly claim the disclosed invention because it is not clear what γq represents, nor how its value is determined.  For example, “selecting a vector q which satisfies v∙q>0” appears to suggest selecting a vector from a possibly infinite set of vectors.  These steps also include limitations relating to whether or not the update amount has “decreased less than 0.00001”.  It is not clear how the update amount decreases, since though the vector x is claimed as being repeatedly updated, no changing of the update amount (decreasing or otherwise) is claimed.

Response to Remarks

The Applicant states on the first page of the remarks, “Since the magnitude of the direction vector q is generally set to be in the same range of the magnitude of the gradient vector v, the update amount γq decreases.  According to the power transmission efficiency η ‘after optimization’ in FIG. 7, the expression ‘it is determined that the absolute value of the update amount γq has sufficiently decreased’ is amended ‘it is determined that the absolute value of the 
	In regards to the 35 USC 101 rejection, in claims 7 and 8, “a step of selecting from a combination of the numbers of teeth…and the addendum modification coefficients…” in combination with recitation of particular planetary gear devices having the selected numbers of teeth and addendum modification coefficients provides significantly more than the abstract idea by effecting a transformation or reduction of a particular article to a different state or thing.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659